DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to independent claims 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1 and 4-8 rejected under 35 U.S.C. 103 as being unpatentable over Rains U.S. 2012/0179161 (herein referred to as “Rains”) and in view of Panotopoulous U.S. 2020/0237977 (earliest filing date 03/17/2017; herein referred to as “Panotopoulous”) and Kadamus U.S. 2017/0007324 (herein referred to as “Kadamus”).
Regarding Claim 1, Rains teaches a method for performing a medical procedure, comprising:
	a. introducing a distal end of a medical device to a region proximate a target tissue (Fig. 18, 19, ref num, 41, para 0035 “entry port 41….allows the expandable cutting device 25 to enter the IM canal”); 
	b. applying a fluid within a single lumen of the medical device to cause fluid to exit the distal end (Fig. 20, ref num 55, para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single 
	c. suction is provided within the single lumen such that the fluid within the single lumen flows in a proximal direction (para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”); and
	d. cutting the tissue (Fig. 20, ref num 26, para 0053 “permit the arms 26-26c to be strong enough to cut”).
	It is understood that the application of irrigation is applying a positive pressure in the lumen, and the application of suction in the lumen is applying a negative pressure.
Rains fails to teach:
a. including inserting the distal end into a submuscosal layer of tissue;
b. applying a positive pressure to a fluid
c. lowering the application of the positive pressure, wherein lowering the application of positive pressure below a threshold triggers a mechanical switch or an electrical signal in a flow controller to apply negative pressure to the fluid
	Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states dependent on pressure readings (para 0154-0156).  The pump (ref num 66) of the control unit (ref num 4) creates a (b) positive pressure to pump fluid to the patient (para 0154) and also creates a (c) negative pressure to drain the fluid from the patient (para 0154).  These states are switch dependent on the pressure readings from the pressure 
Kadamus teaches a catheter system in which the fluid delivery system contains fluid delivery elements and vacuums in order to remove fluid from the treatment Urethral Anatomy”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rains and inserted the device in a submucosal tissue, and is found wherever connective tissue lies.

7.	Regarding Claim 4, Rains teaches the medical device includes an electrosurgical cutting tool at the distal end of the medical device (Fig. 20, ref num 26 “cutting arms”), and cutting the target tissue includes cutting the target tissue using the electrosurgical cutting tool (para 0010 “are able to cut cancellous bone…flexible cutting arms of the disclosed instruments are sufficiently resilient to cut”).

8.	Regarding Claim 5, Rains teaches the single lumen in which irrigation (i.e. positive pressure) and suction/aspiration (i.e. negative pressure; para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”), but fails to teach the lowering of the application of positive pressure causes the electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the single lumen.


9.	Regarding Claims 6 and 7, Rains fails to teach the electrical signal cause at least a portion of the flow controller to move from a first position to a second position and fails 
Panotopoulous teaches the electrical signal causes at least a portion of the flow controller to move from a first position to a second position (para 0156 “control unit 4 may move between the infusion and aspiration states”; para 0151 “infusion and aspiration flow management can be performed by a valve function capable of alternately restricting and permitting fluid flow…the control unit 4 operates the pump 66 and valve… the valve itself is constructed to function as a pinch valve 64 through axial displacement”).  Panotopoulous also teaches the flow controller includes at least one of a valve, a solenoid, or an electromagnet (para 0151 “infusion and aspiration flow management can be performed by a valve function… the control unit 4 operates the pump 66 and valve…the valve itself is constructed to function as a pinch valve 64 through axial displacement against the tubing, for example as a linear solenoid”).  This manages the proper inflow and outflow of the fluid to the target site (para 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rains in order to include the control unit and valve in the system in order to control the inflow and out flow of the fluid applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

10.	Regarding Claim 8, Rains fails to teach the flow controller includes the valve, and the valve has a first port configured to be fluidly connected a fluid source, and a second 
Panotopoulous teaches the valve has first port configured to be fluidly connected a fluid source (Fig. 1, ref num 10 connected to ref num 4; Fig. 6, ref num 64 and 66 is shown to be connected to ref num 4), and a second port configured to be fluidly connected to the distal end of the medical device (Fig. 1 ref num 4 and 8; Fig. 2, ref num 4 and 8 shown to have connected to ref num 36 which leads to the device), and a third port configured to be fluidly connected a vacuum source (Fig. 1, ref num 12 “drainage receptacle 12 is an aspiration bag” connected to ref num 4; Fig. 6, ref num 64, 66 is shown to be connected to ref num 4).  This manages the proper inflow and outflow of the fluid to the target site (para 0151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rains in order to include the control unit and valve in the system in order to control the inflow and out flow of the fluid applied to the device in order to effectively deliver and suction the fluid from the device and treatment area.

11.	Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rains, Panotopoulous, Kadamus, and in view of Torii JP 2012239528-A (herein referred to as “Torii”).
12.	Regarding Claim 9, Rains fails to teach the flow controller includes an electromagnet, and during the application of the positive pressure, the electromagnet is magnetized, and lowering the application of the of the positive pressure includes lowering the magnetic strength of the electromagnet.

	Torii teaches the flow controller includes an electromagnet (Fig. 5, ref num 3, “electromagnet”) and during the application of positive pressure, the electromagnet is magnetized (para 0009), and lowering the application of the positive pressure includes lowering the magnetic strength of the electromagnet (para 0009-0010). Torii states that the magnetic force of the electromagnetic can be adjusted by the power source.  By adjusting the magnetic force, it adjusts the amount of pressure that is applied to the target tissue (para 0012).  The device as taught by Torii is an endoscope that can be used in medical procedures such as endoscopic submucosal dissection.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rains-Panotopoulous and included an electromagnet in the flow controller so that the electromagnet has a lower magnetic strength when positive pressure is applied in order to properly adjust the pressure targeted at the tissue.

13.	Regarding Claim 23, Rains teaches flow controller further includes a fluid container fluidly connected to the lumen of the medical device (Rains, Fig. 20, ref num 52 is connected to the device).
	However, Rains fails to teach a magnet, wherein the electromagnet and the magnet are positioned opposite sides of the fluid container in a first configuration.
.

14.	Claims 10-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rains and in view of Panotopoulous and Orczy-Timko U.S. 2016/0242844 (herein referred to as “Orczy”).
15.	Regarding Claims 10 and 13, Rains teaches a method for performing a medical procedure, comprising:
	a. introducing a distal end of a medical device to a region proximate a target tissue (Fig. 18, 19, ref num, 41, para 0035 “entry port 41….allows the expandable cutting device 25 to enter the IM canal”); 
	b. applying a fluid within a single lumen of the medical device to cause fluid to exit the distal end (Fig. 20, ref num 55, para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 
	c. suction is provided within the single lumen such that the fluid within the single lumen flows in a proximal direction (para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”).
	It is understood that the application of irrigation is applying a positive pressure in the lumen, and the application of suction in the lumen is applying a negative pressure.
Rains fails to teach:
Claim 10- b. applying a positive pressure to a fluid
Claim 10- c. lowering the application of the positive pressure below a threshold, wherein lowering the application of positive pressure below the threshold triggers a mechanical switch or an electrical signal in a flow controller to close communication between a first port and a second port and open fluid communication between the second port and a third port to apply negative pressure to the fluid within the lumen, and 
Claim 13- the flow controller includes a valve having the first port configured to be fluidly connected to a fluid source, the second port configured to be fluidly connected to the distal end of the medical device, and the third port configured to be fluidly connected a vacuum source.
	Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states 
	Panotopoulous also teaches a valve in the control unit (para 0151, ref num 64), however, Panotopoulous also fails to teach (c) triggers a mechanical switch or an electrical signal in a flow controller to close communication between a first port and a second port and open fluid communication between the second port and a third port to apply negative pressure to the fluid within the lumen.
Orczy teaches a flow controller (ref num 420) in which displays a system with two pumps in order to provide two modes of functional for inflow and outflow of the fluid (para 0062).  This includes at least one of a valve, a solenoid, or an electromagnet (para 0063, Fig. 12A, 424b or 422a or 422b).  The flow controller (ref num 420) includes the valve (ref num 424b, 422a, 422b), and the valve has a first port configured to be fluid connected to a fluid source (fluid source 410, ref num 422a), a second port configured to be fluidly connected to the distal end of the medical device (See Fig. 12A, multiple ports that are connected to the distal end of the medical device), and a third port fluidly connected to a vacuum source (ref num 424a, and suction pump 405B), and lowering the application of positive pressure causes the valve to block fluid communication between the first and second ports and open fluid communication between the second and third ports (para 0060-0067).  Figures 12A and 12B represents a fluid management system in which there are two pumps that provide fluid flow into the device. There are two modes in which certain valves are open and closed and then switch.  When a pressure or switch in modes is actuated, then the valves switch from open to closed and vice-versa.  Therefore, the fluid communication is blocked from 

16.	Regarding Claim 11, Rains teaches cutting the target tissue using the medical device (Fig. 20, ref num 26 “cutting arms”; para 0010 “are able to cut cancellous bone…flexible cutting arms of the disclosed instruments are sufficiently resilient to cut”).

17.	Regarding Claim 12, Rains teaches the single lumen in which irrigation (i.e. positive pressure) and suction/aspiration (i.e. negative pressure; para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”), but fails to teach the lowering of the application of positive pressure causes the electrical signal to be sent to the flow controller to cause the flow controller to apply the negative pressure to the fluid within the single lumen.
However, Panotopoulous teaches the lowering of the application of the positive pressure (para 0009) causes the electrical signal to be sent to the flow controller (ref num 4; para 0156 “the difference between the first and second pressures exceeds a 

18.	Regarding Claim 14, Rains fails to teach the flow controller is a solenoid and a distal end of the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device.
Panotopoulous teaches the flow controller (ref num 64) is a solenoid (para 0151 “infusion and aspiration flow management can be performed by a valve function… the 
	However, Panotopoulous fails to teach the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device. 
Orczy teaches wherein the flow controller is a solenoid (para 0068 “system 500 uses powered three-way control valves, such as solenoid valves”), and a distal end of the solenoid is fluidly connected to a fluid circuit between a fluid source and the distal end of the medical device (Figs. 13A and 13B, ref nums 510 and 140).  The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rains-Panotopoulous and included the second embodiment in order to have the flow controller contain a solenoid in order to control the inflow and outflow of the fluid to and from the device.


Orczy teaches lowering the application of positive pressure below a predefined threshold activates the solenoid (para 0047 “systems including pressure sensing or pressure calculation mechanisms for monitoring and controlling fluid pressure in the treatment site”, para 0068 “solenoid”) The solenoid is an electrically controlled valve, and it directs fluid flow in two paths as shown in Fig. 11 (para 0067).  The inflow and outflow of the fluid to the device can be determined and controlled by a determined pressure threshold (para 0062).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Rains-Panotopoulous and included the flow controller/solenoid within the fluid management system in order to have the flow controller determine the threshold in which the solenoid is activated in order to determine whether the path should be open or closed when directing the fluid flow to and from the device.

20.	Regarding Claim 21, Rains teaches the medical device includes an electrosurgical cutting tool at the distal end of the medical device (Fig. 20, ref num 26 “cutting arms”), and cutting the target tissue includes cutting the target tissue using the electrosurgical cutting tool (para 0010 “are able to cut cancellous bone…flexible cutting arms of the disclosed instruments are sufficiently resilient to cut”).

s 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rains and in view of Panotopoulous.
22.	Regarding Claims 16 and 18-19, Rains teaches a system for controlling the flow of fluid through a medical device (abstract, Fig. 20), comprising:
	a. a medical device (Fig. 20) having a single lumen (para 0051 “the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”) that extends to a distal end of the medical device (see Fig. 20), wherein the medical device includes an electrosurgical cutting tool (Fig. 20, ref num 26);
	b. a fluid source (Fig. 20, ref num 52) configured to supply fluid to the single lumen of the medical device (para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”),
	c. suction that is provided within the single lumen such that the fluid within the single lumen flows in the proximal direction (para 0051 “the outer lumen 51 and the inner lumen 43 may each be connected to a reservoir of irrigation fluid…the outer lumen 51 and the inner lumen 43 can be used for either suction or irrigation or both if only a single lumen 43, 51 is utilized”).
	Rains fails to teach 
	Claim 16- b. positive pressure of fluid; wherein the medical device is configured to eject fluid from the distal end of the medical device during the supply of fluid from the fluid source

	Claim 18- the flow controller includes a valve; and
	Claim 19- the flow controller includes a solenoid.
Panotopoulous teaches a fluid exchange system which contains a control unit (Fig. 2, ref num 4 “control unit”), that moves the device from infusion to aspiration states dependent on pressure readings (para 0154-0156).  The pump (ref num 66) of the control unit (ref num 4) creates a (b) positive pressure to pump fluid to the patient (para 0154) and also creates a (c) negative pressure to drain the fluid from the patient (para 0154).  These states are switch dependent on the pressure readings from the pressure sensors of the system (para 0155 “control unit 4 may switch between the infusion and aspiration states based on pressure readings recorded by the pressure sensors”).  The pressure sensors are present in order to monitor any fluctuation of pressure, including whether the positive pressure has been lowered (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may 


However, Panotopoulous teaches the lowering of the application of the positive pressure (para 0009) causes the electrical signal to be sent to the flow controller (ref num 4; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”) to cause the flow controller to apply the negative pressure to the fluid (para 0155 “in the event the ICP readings exceed the high ICP level setting, the control unit 4 may be configured to initiate the aspiration state to drain fluid from the patient…event may be initiated by the medical personnel pressing the start/stop button”; para 0156 “the difference between the first and second pressures exceeds a high threshold level, the control unit 4 may issue a high pressure signal output. The control unit 4 may then initiate an aspiration state to reduce the ICP”; para 0165 “the control unit 4 may also be capable of managing pressure in the system 2…in order to apply or reduce pressure….stepped incrementally back to reduce pressure”).  Panotopoulous also teaches that the catheter device may include a single configuration of a lumen for infusion and aspiration of fluids (para 0177, .

24.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rains, Panotopoulous, Kadamus, and in view of Matsubara U.S. 2015/0297259 (herein referred to as “Matsubara”).
25.	Regarding Claim 22, Rains fails to teach the medical device includes a visualization system, wherein the visualization system includes a light source and a system to transmit image signals.  
Matsubara teaches the medical device (catheter 10) includes a visualization system (“imaging device” para 0157), wherein the visualization system includes a light source and a system to transmit image signals (para 0126).  This imaging system captures micrometer-resolution and three-dimensional images in order to help diagnose and treat the affected area.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rains and included the imaging system as taught by Matsubara in order to help diagnose and treat the affected area.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794